DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9-10, filed on 8/2/2022, with respect to 35 U.S.C. 102(a)(1) rejection of claims 1, 8, 11, 14-15, 19-21, 24; and 35 U.S.C. 103(a) rejection of claim 9 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1, 8, 11, 14-15, 19-21, 24; and 35 U.S.C. 103(a) rejection of claim 9 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-15, 17-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a An apparatus for compensating for in-phase/quadrature (I/Q) phase path imbalance, comprising: in-phase-path (I-path) circuitry configured to process an I-path signal, the I-path circuitry comprising a first analog filter configured to filter the I-path signal; quadrature-path (Q-path) circuitry configured to process a Q-path signal, the Q-path circuitry comprising a second analog filter configured to filter the Q-path signal; an I/Q imbalance compensation circuit configured to process a digital version of the I-path signal and a digital version of the Q-path signal to compensate for mismatch between the I-path circuitry and the Q-path circuitry; and a first circuit configured to determine a compensation parameter for the I/Q imbalance compensation circuit to compensate for an initial mismatch between the I-path circuitry and the Q path circuitry; determine a coarse adjustment based on the compensation parameter; apply the coarse adjustment to at least one of the first analog filter or the second analog filter to reduce the initial mismatch between the I-path circuitry and the Q-path circuitry; and operate the I/Q imbalance compensation circuit to compensate for a residual mismatch between the I-path circuitry and the Q-path circuitry with the coarse adjustment applied to the at least one of the first analog filter or the second analog filter.  The closest prior art, Hormis et al. (US 9,300,444 B2) discloses a transmission module comprises a QEC controller for baseband frequency independent quadrature imbalance correction, but fails to disclose a first circuit configured to determine a compensation parameter for the I/Q imbalance compensation circuit to compensate for an initial mismatch between the I-path circuitry and the Q path circuitry; determine a coarse adjustment based on the compensation parameter; apply the coarse adjustment to at least one of the first analog filter or the second analog filter to reduce the initial mismatch between the I-path circuitry and the Q-path circuitry; and operate the I/Q imbalance compensation circuit to compensate for a residual mismatch between the I-path circuitry and the Q-path circuitry with the coarse adjustment applied to the at least one of the first analog filter or the second analog filter.  Another prior art of record Yan et al. (US 2013/0266102 A1) discloses radio frequency receiver comprises a digital tuning engine for adjusting respective cut-off frequencies of I-path and Q-path analog filter; and further executes a filter residual mismatch calibration to match an I-path response from the I-path analog filter to a digital compensation circuit and a Q-path response from the Q-path analog filter to the digital compensation circuit; but fails to disclose a first circuit configured to determine a compensation parameter for the I/Q imbalance compensation circuit to compensate for an initial mismatch between the I-path circuitry and the Q path circuitry; determine a coarse adjustment based on the compensation parameter; apply the coarse adjustment to at least one of the first analog filter or the second analog filter to reduce the initial mismatch between the I-path circuitry and the Q-path circuitry.  These distinct features have been added to independent claim 1, 15 and 24, thus rendering claim 1, 3-15, 17-24, and 26 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yan et al. (US 2013/0266102 A1) discloses a RF receiver and digitally-assisted calibration method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/9/2022